DETAILED ACTION

This action is in response to the Application filed on 05/17/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 3, 4, 9, 13, 14, 18 is/are objected to because of the following informalities:  
Claim(s) 3 recite(s) “VSG control mode”. It appears that it should be “virtual synchronous generator (VSG) control mode”.
Claim(s) 4 recite(s) “PI adjustment”. It appears that it should be “Proportional Integral (PI) adjustment”.
Claim(s) 9 recite(s) “SVPWM”. It appears that it should be “space vector pulse width modulation (SVPWM)”.
Claim 13 recites “PQ control mode”. It appears that it should be “active and reactive (PQ) control mode”.
Claim(s) 14 recite(s) “SVPWM”. It appears that it should be “space vector pulse width modulation (SVPWM)”.
Claim(s) 18 recite(s) “VSG control mode”. It appears that it should be “virtual synchronous generator (VSG) control mode”.
Claim 18 recites “PQ control mode”. It appears that it should be “active and reactive (PQ) control mode”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 14, 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein in a case that the grid-connection switch is connected, the first controller generates a third active power instruction and a third reactive power instruction, as the first control instruction, based on a power of a load and a state of an energy storage unit; and wherein the second controller is in a PQ control mode”. However, preceding claim 1 does not claim any first and second active power instructions and does not claim any first and second reactive power instructions. It is unclear if a first and second active power instructions and first and second reactive power instructions are required.
Claim 16 recites “wherein the first controller generates a fourth active power instruction and a fourth reactive power instruction according to the current flowing through the grid-connection switch, and then takes the fourth active power instruction and the fourth reactive power instruction as the first control instruction.” However, preceding claims 1 and 15 do not claim any first, second and third active power instructions and does not claim any first, second and third reactive power instructions. It is unclear if first, second and third active power instructions and first,second and third reactive power instructions are required.
Claim 14 depends on claim 13, and therefore is also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being antcipated by US Pub. No. 2015/0145328; (hereinafter Ohshima).

Regarding claim 1, Ohshima [e.g. Fig. 1] discloses a control system of a microgrid, comprising: a grid-connection switch [e.g. 14], an energy router [e.g. 11-12], a first controller [e.g. 29, 30, 31] and a second controller [e.g. 23, 26], wherein the first controller controls connection and disconnection of the grid-connection switch [e.g. at out signal of 30] and sends a first control instruction [e.g. at output signal of 31] based on a state of the control system of the microgrid [e.g. paragraph 040-041 recite “If the system voltage monitoring unit 29 determines that the system voltage V of the electric power system 15 is normal, the system interconnect unit 30 maintains the system interconnect switch 14 closed. Furthermore, as for an operation mode of the DC/DC converter 11 with the converter control device 23, a mode switching unit 31 maintains the operation mode by the MPPT control unit 24, and as for the operation mode of the inverter 12 with the inverter control device 26, the mode switching unit 31 maintains an operation mode by the second link voltage control unit 27. As a result, the DC/DC converter 11 continues the maximum power point tracking control with which the electric power generated by the solar power generation facility to be in the maximum, and the inverter 12 continues the link voltage constant control by an AC current control with which a link voltage VL is controlled to a predetermined value. On the other hand, if the system voltage monitoring unit 29 determines that the system voltage V of the electric power system 15 is abnormal, the system interconnect unit 30 makes the system interconnect switch 14 open. Furthermore, the mode switching unit 31 switches the operation mode of the DC/DC converter 11 by the converter control device 23 from the operation mode by the MPPT control unit 24 to the operation mode by the first link voltage control unit 25, and switches the operation mode of the inverter 12 by the inverter control device 26 from the operation mode by the second link voltage control unit 27 to the operation mode by the AC voltage control unit 28. With these operations, the link voltage constant control is performed by the DC/DC converter 11, and the AC output voltage control with which the output voltage Va of the inverter 12 is controlled to a predetermined value is performed by the inverter 12”]; and the second controller receives the first control instruction from the first controller [e.g. signal output from 31 and received by converter control device 24 and inverter control device 26] and controls the energy router in response to the first control instruction [e.g. as stated above with respect to paragraphs 040-041].

Regarding claim 17, wherein the first controller controls the grid-connection switch to be disconnected if detecting a power grid fault under a grid-connected state of the control system of the microgrid [e.g. paragraph 041 recites “if the system voltage monitoring unit 29 determines that the system voltage V of the electric power system 15 is abnormal, the system interconnect unit 30 makes the system interconnect switch 14 open. Furthermore, the mode switching unit 31 switches the operation mode of the DC/DC converter 11 by the converter control device 23 from the operation mode by the MPPT control unit 24 to the operation mode by the first link voltage control unit 25, and switches the operation mode of the inverter 12 by the inverter control device 26 from the operation mode by the second link voltage control unit 27 to the operation mode by the AC voltage control unit 28. With these operations, the link voltage constant control is performed by the DC/DC converter 11, and the AC output voltage control with which the output voltage Va of the inverter 12 is controlled to a predetermined value is performed by the inverter 12”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohshima in view of US Patent No. 5,111,377; (hereinafter Higasa). 

Regarding 15, Ohshima fails to disclose wherein in a case that the grid-connection switch is connected, the first controller controls the grid-connection switch to be disconnected if detecting that a current flowing through the grid-connection switch reaches a predetermined current threshold.
Higasa [e.g. Fig. 5] teaches wherein in a case that the grid-connection switch is connected, the first controller [e.g. 27, 28, 30] controls the grid-connection switch [e.g. 11] to be disconnected if detecting that a current flowing through the grid-connection switch reaches a predetermined current threshold [e.g. col. 12, lines 22 – 27 recites “When output of the second band-pass filter 28 exceeds the output level set by the reference AC current generator 29, the current abnormality detector 30 generates an output, which drives the interconnection switch 11 to be disconnected”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ohshima by wherein in a case that the grid-connection switch is connected, the first controller controls the grid-connection switch to be disconnected if detecting that a current flowing through the grid-connection switch reaches a predetermined current thresho as taught by Higasa in order of being able to 
provide over-current protection.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 2 – 12, 18 – 19  is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein in a case that the grid-connection switch is disconnected, the first controller generates a first frequency regulation instruction and a first voltage regulation instruction based on an actual voltage and an actual frequency of a power grid, determines a first active power instruction and a first reactive power instruction based on a three-phase voltage of the power grid and a three-phase 15voltage of the microgrid, and takes the first frequency regulation instruction, the first voltage regulation instruction, the first active power instruction and the first reactive power instruction as the first control instruction, and wherein the second controller is in a VSG control mode.
The primary reason for the indication of the allowability of claim 11 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein 20in a case that the grid-connection switch is disconnected, the first controller determines a voltage amplitude of a power grid, a voltage phase of the power grid, a voltage phase of the microgrid and an angular frequency of the microgrid, and detects whether a difference between the voltage phase of the power grid and the voltage phase of the microgrid reaches a predetermined threshold; and  25the first controller controls the grid-connection switch to be connected if detecting that the difference reaches the predetermined threshold.”
The primary reason for the indication of the allowability of claim 18 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the second controller comprises a digital signal processor, and wherein the second controller is configured to be in a VSG control mode when the digital signal processor runs a VSG algorithm and be in a PQ control mode when the digital signal processor runs a PQ algorithm.”
The primary reason for the indication of the allowability of claim 19 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “an energy storage unit and a load, wherein 15the energy storage unit is connected to an end of the energy router, and the other end of the energy router is connected to a power grid via the grid-connection switch; the energy router supplies power to the load; the energy storage unit and the grid-connection switch are connected to the first controller via an optical network;  20the energy router is connected to the second controller via an optical network, and the second controller is connected to the first controller via an optical network; in a case that the microgrid system is in an off-grid state, the control system of the microgrid converts a direct current of the energy storage unit into an alternating current, for supplying to the load; and  25in a case that the microgrid system is in a grid-connected state, the control system of the microgrid converts an alternating current of the power grid into a direct current, for charging the energy storage unit.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838